PRATT, J.
The practice is probably not entirely settled as • to whether a new notice of trial must be given where an amended answer is, in good faith, served after a cause has been noticed" for trial. The case of Ostrander v. Conkey, 20 Hun, 421, seems to hold that a new notice should be given; but it is clear that, where the amended answer is. not interposed in good faith, the court may require the trial to proceed at once upon the notice of trial originally given. , That course was taken by the court below. The amended answer was deemed to be unnecessary and not interposed in good faith. Entertaining such views, the court properly required the trial to proceed at once. We cannot say the court was in error in taking that view of the answer. Its substance was such as to expose it to strong suspicion. The defense of usury does not call for especial favor, especially where, as in this instance, it is set up, not by a borrower, but by his vendee, who purchased knowing of the mortgage. We do not think error was committed, and affirm the judgment, with costs.